Title: To Thomas Jefferson from Johann Ludwig de Unger, 25 November 1780
From: Unger, Johann Ludwig von
To: Jefferson, Thomas



Monsieur!
Aux Barraques ce 25me. de Novembre 1780.

L’ordre que nous reçumes de quitter cette Province, me fit prendre la Liberté, de Vous envoyer la semaine passée une Lettre pour m’aquiter de mes tres humble Devoirs, en me recommandant a Vos bonnes graces. Maintenant un Echangement de quelques Officiers vient de ce publier, parmi quel nombre ma Personne a le bonheur de se trouver; cela m’oblige de repeter mes protestations et de prendre pour une seconde fois et peut-etre pour jamais mon adieu de Vous Monsieur; une Personne que je ne perdrai jamais de Souvenir.
Permettez moi de Vous faire encore une tres humble Priere, car Vous m’avez fait si hardi, puisque jamais Vous m’avez donné un Refus. Je Vous supplie donc Monsieur de me donner la Permission, de prendre hormis mon Valet encore une seconde Personne avec moi jusqu’à la nouvelle York. C’est mon Ecrivain, lequel j’ai prit avec moi de l’Europe; il est païyé particulierement de moi, et n’a jamais porté et ne portera jamais des Armes. Serai-je si heureux que Vous m’accordez cette tres humble priere, mes obligations que je Vous ai s’augmenteront, mais aussi en suis-je convaincu,  que si Vous me la refusez, Vos raisons en sont juste, et ainsi je ne craindrai pas que j’aye perdu de Votre Affection.
Je craind en verité de Vous avoir importuner par ma hardiesse mais permettez moi Monsieur de Vous dire, que Vos merites aussi bien que Vos qualités Vous rendent si recommendabe et si necessaire que chacun est en etat de Vous importuner.
En Vous priant d’assurer mes tres humble respects a Madame Votre Epouse et la jolie Betsy [Patsy], j’ai l’Honneur d’etre avec le plus profond Respects, Monsieur, Votre tres-humble et tres obeissant Serviteur,

Joh: Louis de Unger

